Case: 11-41209     Document: 00511963949         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 11-41209
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALEJANDRO GOMEZ-GAONA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-747-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Alejandro Gomez-
Gaona has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gomez-Gaona has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-41209   Document: 00511963949   Page: 2   Date Filed: 08/21/2012

                              No. 11-41209

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2